 8:20-cv-00209-RGK-PRSE Doc # 13 Filed: 06/29/20 Page 1 of 1 - Page ID # 114




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                   Petitioner,                           8:20CV209

      vs.
                                                          ORDER
SCOTT R. FRAKES,

                   Respondent.


       IT IS ORDERED that Petitioner’s Motion for Reconsideration (Filing no.
12) is denied.

      Dated this 29th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
